Smith, C. J.,
delivered the opinion of the court.
This is an appeal, to settle the principles of the case, from a decree overruling the separate demurrers of each of the two defendants to an original bill, the appellee being the complainant therein, and the appellants the defendants, and they will be so hereinafter designated.
The bill alleges, in substance, that the Aberdeen Lumber Company contracted to and did build a residence for Paine, and that the complainant sold ánd delivered to it certain material, including a number of doors and windows to be used by it in building this residence; that the lumber company declined to pay the complainant a balance of four hundred and seventy dollars and seventy-one cents of the amount due for the material purchased by it, and that suit' therefor was instituted against it by the complainant in the circuit court of Monroe county; that the lumber company’s defense to this suit was made by means of a plea styled a plea of recoupment setting forth:
“That defendant is entitled to additional credits totaling fifty-seven dollars and one cent not shown on the account, and that the plaintiff failed to comply with its contract, but furnished the defendant with certain materials and lumber not according to the plans and specifications all as set out in the itemized account attached hereto, and that on account of the said breach of contract by the plaintiff the said defendant was greatly damaged, to wit, in the sum of four hundred and sixty-nine dollars and ninety-eight cents, as shown by the following items: That defendant agreed and contracted to furnish glass for the windows of the residence of the said Thomas F. Paine according to the specifications of the architect of the' said Paine, but that the glass was not up to the specifications, and was refused by the architect, and that plaintiff was notified of this time and again, but declined and has declined to this date to comply with the said contract; that *118defendant has been damaged the price of this glass and has been compelled to pay the said owner damages for the delay incident to replacing1 the windows according" to the sepcifications; that plaintiff failed to furnish certain doors for said residence according to the plans and specifications, but furnished said doors made up out of unseasoned lumber or lumber that had been improperly seasoned; that this condition of the doors could not be ascertained by inspection, but only became apparent after the doors had been hung and the residence heated during the winter of 1916; that the doors shrunk and cracked so as to be utterly unfitted and worthless, and the said defendant has been damaged to the value of said doors and the refurnishing of new doors as set out in the itemized account attached hereto; that plaintiff was notified of this condition of the doors, but has refused and declined to remedy the same; that the said doors and windows have been refused by the architect and by the defendant and has never been accepted and are here in Aberdeen, Miss., subject to the .order of said plaintiff, all of which the said defendant asks to be allowed to recoup against the said account of the plaintiff up to the amount of the plaintiff’s claim and interest, and all of this the defendant is ready to verify.
“Itemized Statement of Items of Recoupment.
Purchase price of glass to comply with specifications in residence of Thos. F. Paine........ $109 00
Freight and drayage ....................... 5 00
Labor of having the glass replaced, etc........ 50 00
Damage paid Thos'. F. Paine for delay in completion of contract on account of the failure of plaintiff to comply with its contract...... 50 00
To price and value of cost of replacing seventeen doors and finishing said doors as per specifications .................................... 255 00
Total ................................. $469 98”
The bill further alleges that the trial of the cause in the circuit court resulted in a judgment for the lumber *119company, ancl that after the rendition thereof the complainant called on the lumber company for the doors and windows, but it declined to deliver them to it and disclaimed any liability therefor, that these doors and windoAvs had been placed in Paine’s residence prior to the institution by the complainant of the suit in the circuit court, and that they are now affixed thereto and constitute a .part thereof, and that Paine was cognizant of all of the dealing's between the complainant and the lumber company including the proceedings in the circuit court.
The prayer of the bill is that:
“The premises considered, complainant prays that due and proper process returnable to the December rules of this court be served on defendants, and that they be required to plead, ansAver, or demur to this’bill; that on final hearing your complainant be granted a decree against the defendants, the Aberdeen Lumber Company and T. F. Paine, for a return of said doors and glasses, and requiring the said Aberdeen Lumber Company to procure from defendant Paine the .possession of said materials and enable him to make good and execute his tender of the return of said glass and doors, or that in lieu thereof the value of said glasses and doors shall be fixed and determined by the court together with the value of their use by defendants and that decree be rendered for same against the respondents, with a lien for the enforcement of said decree as equity is peculiarly empowered to give with the right to resort to said dwelling for its satisfaction.”
The lumber company’s plea filed in the proceeding in tlie circuit court is not as specific as it should have been, and doubtless the circuit court Avould have ordered that it be made more specific had the complainant requested it so to do, but it is clear that the defense which the lumber company sought to and did make was that it had rejected the doors and windows, held them subject to the complainant’s order, and claimed credit therefor. This defense it succeeded in maintaining, and when the court rendered judgment in its favor its rejection of the doors *120and windows was thereby ratified, and they became thereupon the property of the complainant, so that the lumber company must- now either redeliver them to the complainant, if the complainant so desires, or pay it therefor.
It may be that, because of the vagueness of the lumber company’s plea in the circuit court proceeding, the complainant will have difficulty in identifying the doors and windows rejected by the lumber company and in establishing their value, but that question is not now before us, and will arise only when the evidence comes in.
The complainant does not claim to have a mechanic’s or materialman’s lien on Paine’s residence, but seems to claim a lien thereon for the reason that Paine, with full knowledge that the doors and-windows that had been rejected by the lumber company were being held by it subject to complainant’s order, consented to their being appropriated by the lumber company and placed in his residence, and that they cannot now be removed therefrom without injury to the residence. Whatever merit there may be in such a contention as a legal proposition, it cannot avail complainant here, for its finds no support in the facts alleged. According to the allegations of the bill, the doors and windows were placed in Paine’s residence by the lumber company after they had been sold to it by the complainant and before any controversy relative thereto had arisen between the lumber company and the complainant, and, whether they are satisfactory to Paine, or not, he has the right to permit them to remain there, and in the event he does so the complainant can look to the lumber company alone for reimbursement for their value.
The truth of the matter seems to be that the allegation in the plea filed for the lumber company in the circuit court that the doors and windows were held by it subject to the complainant’s order was not true in fact, but that it had already used them in building Paine’s residence.
The decree of the court below is correct in so far as it holds the lumber company liable, but erroneous as it affects Paine.

Reversed and remoulded.